Citation Nr: 1529653	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  07-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a dental condition, claimed as jaw malalignment.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954. 

The procedural history of this matter is comprehensively reported in the INTRODUCTION section of an April 2010 decision and remand issued by the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board). 

In pertinent part, in March 2009, the Board denied service connection for either compensation or treatment purposes for a dental condition.  The Veteran appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, the Court vacated the March 2009 Board decision and remanded the matter to the Board for development consistent with the parties' November 2009 Joint Motion for Remand (Joint Motion).

In the November 2009 Joint Motion approved by Court, the parties did not disturb that portion of the Board's March 2009 decision which reopened the claim for service connection for a dental condition, claimed as jaw malalignment.   Hence the claim having been reopened by the Board during the pendency of the current claim and appeal, need not be reopened again prior to the Board's adjudication of the claim on the merits by the instant decision.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013) (regarding requirement to reopen previously finally denied claims). 

The Board thereafter remanded the claim in April 2010 and again in January 2012 so that additional development of the evidence could be accomplished.

The Board in January 2014 denied the appealed claim.  In a February 2015 Memorandum Decision, the Court vacated the Board's decision and remanded the claim for Board action consistent with that Memorandum Decision.  

Please not this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's tooth extractions in service were necessary treatment for periodontal disease.  

2.  Any jaw condition the Veteran has had during the pendency of the claim related to service is limited to expected changes that occur following tooth extractions and as a result of periodontal disease.  

3.  The Veteran's dental conditions present during the pendency of the claim did not result from a combat wound or other service trauma, or from in-service disease other than periodontal disease.  


CONCLUSION OF LAW

The criteria for service connection for a jaw or dental condition, to include for treatment purposes, are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303(a), (c), 3.381, 4.150, 17.161  (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) . This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by re-adjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. 

VA has fulfilled the above requirements in this case for the claim for service connection for a dental condition, claimed as jaw malalignment.  A VCAA notice letter was sent in June 2006.  This letter addressed the claim as then styled (then asserted by the Veteran to be a jaw condition, and addressed by a dentist's supporting letter as jaw malalignment) and was sent prior to the appealed November 2006 rating action.

The Board finds that this VCAA letter adequately addressed the evidence required to support both the request to reopen and the underlying claim for service connection for a dental condition on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter further notified of the existence of certain presumptions by which service connection for a disability may be afforded a claimant.  The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate the claim.  He also was informed by this letter that it ultimately was his responsibility to see that pertinent evidence not in Federal possession was obtained.  The Veteran was also then afforded Dingess-type notice of the downstream issues of disability rating and effective date, though these issues are rendered moot by the Board's denial of the claim for service connection.  

The June 2006 letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim and that he provide necessary authorization to obtain those records.  VA treatment records were obtained and associated with the claims file.  To the extent additional treatment records were not obtained, this was due to the Veteran not informing of their existence.  While the VA does have a duty to assist the veteran (appellant) in the development of a claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (Veteran's participation may be required to obtain evidence).

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision, an SOC, and SSOCs, including most recently in May 2012.  He also was informed of records not obtained, the importance of obtaining all relevant records, and his responsibility to see that records are obtained in furtherance of his claim.  In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claim. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examinations for compensation purposes in August 2006 and June 2010, with an addendum to the June 2010 examination provided in March 2012, addressing medical issues underlying the claim for service connection.  The examinations considered questions of periodontal disease versus dental trauma as causal of the Veteran's tooth extractions in service, jaw resorption, and jaw malalignment, as well as whether other jaw impairment was present.  The Board finds that the June 2010 examination and March 2012 addendum, when considered together with prior examination, treatment, and other evidence of record, sufficiently addressed the medical questions including of diagnosis and etiology underlying the Veteran's claim, with due consideration of the entire evidentiary record, lay statements, and relevant medical knowledge. The examination reports also provided analyses based on review of all the evidence of record, and included opinions supported by this analysis with satisfactory rationale sufficient to be weighed against contrary evidence.  The Board thus finds that the June 2010 examination and March 2012 addendum, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein.  38 C.F.R. §§ 3.304(c), 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In view of the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.  Neither the Veteran nor his representative has presented any avenues of evidentiary development which have a reasonable possibility of furthering the claim.  The Board finds no new pertinent evidence which would require further development inclusive of additional review by the RO.  38 C.F.R. § 19.31(b) (1), 20.1304(c) (2013).  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

The Veteran has submitted lay statements in support of this claim, and did avail himself of the opportunities for hearings afforded him.  There is no indication that the Veteran desires a further opportunity to address his claim. 

The Board also finds that the development required by the prior Board remands has been substantially accomplished.  The April 2010 remand required VA examination addressing medical issues underlying the claim, followed by RO or AMC reconsideration of the claim.  The January 2012 remand required an addendum report addressing questions not satisfactorily addressed in the April 2010 examination report, followed by RO or AMC reconsideration of the claim.  All of this was substantially accomplished.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

As discussed below, some service records are identified by medical examiners as missing.  As the August 2006 examiner observed, there was no service record indicating why teeth were extracted, and there was no surgical/ dental procedure documenting the in-service extractions.  However, the June 2010 VA examiner did not find these deficiencies in the service treatment records fatal to a reasoned assessment of the record as presented, including as informed by the Veteran's self-reported history and consideration of the service and post-service records that are present.  

When a Veteran's service records have been lost or destroyed, VA has an obligation to search for alternative records which support the claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Court has also held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51   (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that all reasonable efforts have been undertaken to obtain substitute records and to develop the record, with relevant post-service records obtained as informed of by the Veteran, the Veteran's assertions in support of his claim documented, and multiple VA examinations afforded the Veteran.   In the Board's adjudication, infra, it has exercised heightened consideration of the benefit of doubt rule, but has ultimately found the weight of competent and credible evidence of record against the claim, so as to render the benefit of doubt rule ultimately not for application.  The Board has also met its heightened duty to thoroughly explain its decision in the discussions below.  

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claim have been accomplished. 

II. Claim for Service Connection for a Dental Condition, 
Claimed as Jaw Malalignment

The Veteran contends, in effect, that a jaw condition with malalignment resulted from service, independent of periodontal disease, or occurred as a result of in-service surgical injury other than tooth extractions.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a) (2014).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014), such as impairment of the mandible,  loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150. 

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  The Board here elects not to address whether any malalignment or other disease of the jaw present in service was congenital, instead considering any jaw malalignment indicated during the period of the claim as not congenital, as would be most favorable to the claimant.  The Court in its February 2015 Memorandum decision found deficient the Board's rationale for drawing that conclusion.  The Board here finds it sufficient to observe that it does not here draw any conclusion with regard to the presence or absence of a congenital or developmental defect in service.  Rather, the Board only makes its current determinations as to whether the weight of the evidence is for or against (or in equipoise) a dental condition present during the period of the claim, other than for which service connection cannot be granted, having developed in service or otherwise being causally related to service.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Issues of fading memory and bias are valid factors in assessing the probative value of evidence. See Buchanan, supra; see also Curry v. Brown, 7 Vet. App. 59, 64 (1994) (affirming Board decision that cited from MCCORMICK ON EVIDENCE (3rd ed.1984) for the proposition that "memory hinges on recency" and that earlier statements are generally more trustworthy than later ones). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends, as he explained in an August 2010 statement, that his claim was for "jaw malalignment" due to "independent injury derived from surgical procedures or other undetermined incidents which occurred in service."  With regard to this asserted basis of claim, the Board notes that "the duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances [where his input is crucial for obtaining that assistance]."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Here, the record notes no "undetermined incidents" in service that might have resulted in injury to the Veteran's jaw.  It is not the VA's place to speculate about possible occurrences in service that may have resulted in injuries particularly where, as here, there is no indication from the official records or post-service objective records that injury to the jaw transpired in service.  The Veteran also speculates on injury to the jaw in the course of procedures performed in service, apparently in reference to tooth extractions.  However, as discussed below, the VA examiner in June 2010 observed  that the service records provide no indication of any such harm during procedures.  

Service records reflect that the Veteran entered service with severely decayed teeth, leading to the extraction of most of his teeth in the months following entry in service.  His service entrance examination on January 3, 1951, noted no jaw malocclusion abnormality, but did observe several missing teeth.  A follow-up dental survey on January 15, 1951, documented 6 missing teeth, 2 non-restorable carious teeth, and 15 restorable carious teeth.  

Thus the Veteran's entrance examination and a follow-up dental survey so proximate to that initial examination as to constitute a part of that initial entrance examination for purpose of documenting long-standing dental problems such as the Veteran's carious teeth, establishes the existence of the Veteran's carious teeth prior to service.  

A presumption of soundness question with regard to his carious teeth is not raised, however, because treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  Thus, carious teeth detected in service and treated in service, having been treated in service, would not of themselves constitute a condition that may be service connected, so that no presumption of soundness may attach for these dental conditions.  See 38 U.S.C.A. §  1111 (West 2014); 38 C.F.R. §§ 3.303(c), 3.304 (2014) (regarding presumption of soundness); but see 38 U.S.C.A. § 1712 ; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995) (regarding treatable carious teeth).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16. 

To be eligible for treatment for dental issues, dental trauma or disease beyond mere periodontal disease must have occurred in service, and hence mere dental treatment in service is not sufficient to establish eligibility for dental treatment.  38 C.F.R. § 4.150, Note (2014).  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  The significance of finding that a dental condition is due to in-service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2014).

The Veteran has contended that trauma or some event associated with dental treatment received in service resulted in his claimed dental condition or jaw malalignment.  However, the Federal Circuit Court has held that a "service trauma" under the statute is an injury or a wound produced by an external physical force during the performance of military duties and does not include the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d 802, 804 (2010).  

In this case, however, the Veteran has contended that a jaw condition has resulted from dental extractions performed in service or otherwise resulted from service.  

Subsequent to the above-noted January 1951 evaluations, a March 1951 in-service dental survey noted 9 missing natural teeth, 10 non-restorable carious teeth, and 2 restorable carious teeth.  The March 1951 survey also noted that the Veteran had severe malocclusion of the jaw.  

Two dental surveys, over two consecutive days in August 1951, noted 20 missing natural teeth.  A September 1961 dental record also lists 20 missing natural teeth, and notes replacement of these teeth with acrylic and/or gold casts.  

While a December 1954 discharge examination lists 19 missing teeth and 4 restorable carious teeth, a service dental health record dated the same day lists 20 missing teeth.  

Thus, if teeth were lost in service only by extraction, it appears that three teeth were extracted between January 1951 and March 1951, and an additional 11 teeth were extracted between March 1951 and August 1951.  The severe malocclusion noted in March 1951 was not noted previously in January 1951 records, or subsequently in August and September 1951 records, or indeed at all subsequently in the Veteran's service records, including at his December 1954 service discharge examination.  

In September 1996, the same month the Veteran filed an initial claim for service connection for jaw malalignment, he submitted a statement that his jaw malalignment occurred when his teeth were extracted on three separate occasions between March 1951 and September 1951.   He also then reported that he was fitted with dentures after these in-service extractions, but that the dentures never fit correctly.

The Veteran's claim was denied in December 1996, but he sought to reopen the claim in September 2002.  In a May 2003 notice of disagreement with the RO's September 2002 denial of the request to reopen, the Veteran for the first time contended that his "gums were split three time[s] in service to improve functioning of his teeth.  In an August 2003 submission, he also contended that dentists took eight months in service to make a plate "that would work," and then contended that his dentures never fit correctly.  He contended that these ill-fitting dentures over the years caused a problem that had worsened over the years.  

The Veteran testified at his June 2004 hearing that three attempts were made to fit him with prostheses over four months in service, but that his dentures still did not then fit him properly.  He also then testified that his jaw became malaligned over years afterwards, and added that a dentist had told him that the malalignment was due to how dental work in service was performed.  

A medical opinion which the Veteran submitted subsequently in April 2006 supported the proposition that dental work in service caused malocclusion, thus supporting the conclusion that the dental extractions caused malocclusion, but not the conclusion that how the extractions were performed caused malocclusion.  

In that submitted April 2006 private dentist's report, the dentist observed that the Veteran's mouth was edentulous with the exception of remaining teeth 22 through 27, and that he had complete upper and partial lower dentures.  The dentist further observed that "bilaterally the posterior maxillary ridges have collapsed, and the premaxilla has suffered extensive resorption from trauma from opposing natural dentition."  The dentist then reviewed the Veteran's service dental records as showing no malocclusion in January 1951, but severe malocclusion in March 1951, which the dentist then opined supported the Veteran's contention that the dental work performed in service resulted in the Veteran's "problems."  The dentist then opined that it was "more likely than not" that the Veteran's "malocclusion began in service."

A VA examination was conducted in August 2006.  The examiner noted the Veteran's history of his jaw not lining up correctly when closed and of a popping in the left temporomandibular joint with occasional soreness.  The examiner observed that a January 1951 service dental record reported normal occlusion but a March 1951 service dental notation reported severe malocclusion.  He also noted that the Veteran had teeth extracted during that time interval, and that the service separation dental examination indicated that the extracted teeth were replaced with a gold cast removable partial denture.  Examination in August 2006 revealed mandibular teeth numbers 22 to 27 to be present, with a complete maxillary denture opposing a removable partial mandibular denture.  The examiner noted that the Veteran had maxillary teeth numbers 2, 4, 5, 13, and 15 at service discharge; these were extracted following discharge.  The examiner stated that both prostheses were worn severely on the left side occlusal surface, and that on opening without the prosthesis there was a significant deviation to the left without pain.  The examiner stated that the Veteran's bone loss and areas of missing teeth were consistent with moderate alveolar resorption secondary to extraction of teeth approximately 50 years earlier.  

In the August 2006 examiner's opinion, the Veteran's problems were consistent with the expected findings in a person who is edentulous or had many missing teeth over 50 years; the findings were commonly seen in association with a loss of vertical dimension of occlusion.  He noted that the dental records in the claims file appeared incomplete, as there was no note indicating why the teeth were extracted and there was no surgical note from the time of the in-service extractions.  

Upon an additional VA dental examination in June 2010, the Veteran reported that eight of his teeth were pulled upon his entry into service, adding that in rushing to ready him for overseas duty they made replacement teeth that "did not work."  He added that he went to his dentist and got it "sort of straightened out."  The Veteran stated other teeth were also extracted in service, but he was unsure why this was done.  The Veteran denied a history of trauma, and reported that he had thought that his teeth were "in pretty good shape."  He also expressed a belief that "something happened when his teeth were pulled" so that further loss of teeth resulted.  He then endeavored to explain this by stating "the bone was not handled properly."

The June 2010 examiner also observed that the Veteran's only teeth remaining were numbers 22 through 27.  Additionally, the Veteran's upper dentures and lower partial dentures required a remake.  The examiner observed that there was "some degree of combination syndrome," with super eruption of lower anterior teeth.  The Veteran had range of motion of the jaw from zero to 45 millimeters measured from the maximal closing of the lower incisors to the upper edentulous ridge.  Opening did produce bilateral popping, which the examiner assessed as likely representing an anterior displaced disk with reduction.  The Veteran complained of difficulty eating tough foods, which the examiner noted was consistent with his edentulousness.  

Reviewing service records, the examiner noted that the service entrance examination in January 1951 showed no finding of malocclusion abnormality, that on July 1, 1951 the following teeth were missing and replaced by "gold cast RPDs": 1, 3, 6 through 11, 13, 15, 17 through 21, and 28 through 32.  The June 2010 examiner observed that dental notes related to in-service extraction of the teeth appeared missing, but that there was a subsequent notation of severe malocclusion.  The examiner further noted that discharge examination dated December 6, 1954, indicated that the following teeth were replaced with dentures:  1, 3, 6 through 11, 14, 17 through 21, and 28 through 32.  

The June 2010 examiner stated that "malocclusion is an abnormality in the way the teeth or jaws come together."  The examiner added that it was as likely as not that there was malocclusion upon service separation "given the number of missing teeth."  However, the examiner found no "report of trauma or any reason to suspect that these teeth were extracted for reasons other than tooth decay or gum disease as part of requirement of fitness for duty."  The examiner added that the "amount of alveolar bone loss or degeneration is consistent with what might be expected in a patient who had teeth extracted that long ago."  The examiner further found no basis for concluding that current dental problems were "caused or exacerbated by service."  

Thus, the findings and conclusions of the June 2010 VA examiner were in substantial accord with those of the August 2006 examiner, with the exceptions that the June 2010 examiner noted a more detailed history of the dental extractions in service, including based on the Veteran's self-report, and the June 2010 examiner was able thereby to provide an opinion that the extractions were not based on harm to the teeth resulting from trauma or other in-service cause or source of exacerbation.  The examiner specifically noted that the Veteran denied a history of   dental trauma in reference to reasons for the dental extractions.  Hence the examiner's conclusions were reasonably based on the evidentiary record inclusive of the Veteran's self-reported history.  

The June 2010 examiner found no report of trauma or other harm to the teeth and thus no basis for suspecting a reason for the in-service tooth extractions other than "tooth decay or gum disease" and the necessity of these extractions "as part of the requirement of fitness for duty." The examiner based this opinion not only on the absence of evidence of any such harm to the teeth or trauma in service, either in the service treatment records or service examination records or elsewhere in the claims file, but also on the Veteran's own statements to that examiner that there was no harm to his teeth in-service prior to these extractions.  

The Board notes that the Veteran has not submitted a medical opinion supporting the proposition that how his teeth were extracted caused a jaw malalignment.  The Board also notes the Veteran's differing accounts of procedures performed in service, stating in August 2003 that dentists took eight months in service to make a functional dental plate, while testifying in June 2004 that they tried three times over four to five months in service but were unsuccessful in making them fit properly.  While these inconsistencies do not suggest any intent to be untruthful, they do suggest an absence of clarity or consistency of recollection.  In light of this inconsistent narrative history of events in service, the Board finds little likelihood that the Veteran has accurately recounted what a dentist told him was the cause of his jaw malalignment.  The Board thus considers the Veteran's report that a dentist told him that how  in-service dental work was performed was the cause of his jaw malalignment to be of little reliability and thus entitled to little weight.  The Board rather considers it more likely, based on VA examiners' findings, that a dentist had told him that he developed malalignment over the years because his teeth had been removed, not because of how they were removed.  The absence of teeth due to their removal as the cause of bone loss is consistent with the medical opinions of VA examiners.  This slight distinction between how the teeth were removed as a cause of malalignment and the fact that they were removed as the cause of the malalignment would be easily misunderstood or incorrectly recollected by a layperson, particularly where, as here, recalling one way rather than the other is more beneficial to his claim.  Curry v. Brown, 7 Vet. App. at 64; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1999) (Board may consider self-interest as a factor when weighing the probative value of evidence, but may not use it as the sole factor.). 

The Board accordingly finds it more likely that the medical statement which the Veteran purports to recollect in favor of the proposition that how teeth were extracted in service caused subsequent bone loss, in fact merely support the proposition that the absence of teeth, due to their removal including substantially in service, over subsequent years resulted in bone loss, which is consistent with the April 2006 submitted statement of the private dentist as well as the opinions of the VA examiners in August 2006 and June 2010.  Thus, ultimately, the Board finds that the weight of competent and credible evidence, inclusive of opinions of the VA examiners, the submitted private statement, and service and post-service records, is in favor of the medical conclusion that the absence of teeth due to their removal including in service, over many years resulted in alveolar bone loss/ degeneration and associated malocclusion.  The record provides no competent, credible evidence supporting the alternative medical conclusion, espoused by the Veteran, that how the teeth were removed in service resulted in alveolar bone loss/ degeneration and associated malocclusion.  

The Veteran, as a layperson, is not competent to address the distinctly medical questions of etiology of alveolar bone loss/degeneration and associated malocclusion present during the claim period.  Jandreau.  

The other relevant medical conclusion in this case, that teeth were most likely extracted in service due to tooth decay and periodontal disease, and not due to any incident in service necessitating their extraction, is supported by the June 2010 VA examiner's conclusion that there was no evidence to support a conclusion that anything other than such periodontal disease or tooth decay resulted in the removal of the teeth in service, and that examiner's conclusion that these extractions were necessary to make the Veteran fit for overseas service.  These medical conclusions were supported by the state of the Veteran's teeth as observed upon service entry and in the months immediately following service entry.  They are also supported by the Veteran's own statements to the June 2010 VA examiner that he did not suffer trauma to his teeth in service prior to their extraction.  

In its Memorandum Decision vacating the Board's February 2015 decision, the Court found that Board had failed to provide a "foundation for its acceptance of [the June 2010 examiner's] 'opinion that, absent evidence of record reflecting a trauma, there is no "reason to suspect that these teeth were extracted for reasons other than tooth decay or gum disease."'  The Board believes that it has now explicitly laid out a sufficient evidentiary foundation for this opinion, by observing the service records reflecting extensive tooth decay and missing teeth upon service entry and shortly thereafter, service records not reflecting any dental trauma in service, and the Veteran's own statements to the June 2010 examiner that he did not have dental trauma prior to his in-service tooth extractions.  

The Veteran's amorphous contention to the June 2010 examiner that "something happened" with the tooth extractions in service to have caused jaw difficulty cannot ultimately support the claim, since this contention is no more than speculation unsupported by any established factual basis.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  

Upon careful review of all the evidence of record, the Board notes that the overarching picture in this case, well-supported by the weight of competent and credible evidence of record.  The Veteran entered service with six missing teeth and with the balance of his teeth being substantially carious, such that three teeth were extracted in the first three months of service and eleven additional teeth were extracted in the following six months of service, prior to his being deployed overseas.  There was no trauma to his teeth in service prior to their removal, and they were removed due to their state of cariousness and/or associated periodontal disease.  He was fitted with prostheses in service, and he remained substantially edentulous, with approximately 10 or 11 teeth present after extractions in service (there is an evidentiary conflict as to whether tooth 15 was removed in service), and four or five teeth removed at some time subsequent to service, so that only teeth 22 through 27 remained upon evaluation over the course his present claim.  A dental survey in service in March 1951 included an observation of jaw malocclusion, which would be expected with the Veteran's numerous missing teeth at the time, as the June 2010 VA examiner noted.  The decades of absent teeth following service resulted in alveolar bone loss/ degeneration, and current dental conditions, beyond additional tooth decay/periodontal disease, were due to this bone loss as well as due to these absent natural teeth themselves.  

The weight of the evidence is against any event or injury in service, including any tooth extractions or other dental work performed in service, having resulted in any associated disability present during the period of the Veteran's current claim beyond that expected to have resulted from necessary dental extractions in service and the resulting absences of the Veteran's natural teeth since service.  The weight of the evidence is also against in-service disease, other than periodontal disease or tooth decay, having resulted in dental conditions present during the pendency of the claim.  

The weight of competent and credible evidence is thus against the claim for service connection for jaw malalignment or other dental condition, to include for treatment purpose.  38 C.F.R. §§ 3.303, 4.150, Note; Neilson, 607 F.3d at 804.  The preponderance of the evidence is against the claim, and, therefore, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a dental condition, claimed as jaw malalignment, for either compensation or treatment purposes, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


